     Case 1:20-cv-00056 Document 92 Filed 03/25/21 Page 1 of 7 PageID #: 923



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD
TIMOTHY WISE,

       Plaintiff,

v.                                          CIVIL ACTION NO. 1:20-00056

C. MARUKA, et al.,

       Defendants.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

January 5, 2021, in which he recommended denying plaintiff’s

motion for temporary restraining order (ECF No. 39); denying

plaintiff’s “Motion Requesting Censure and Monetary Award

Against Defendants for Systemic Interference with Legal Mail”

(ECF No. 41); and granting in part and denying in part 1




1 Because the PF&R does not accept all of defendants’            arguments,
it recommends granting defendants’ motion “in part.”
Nevertheless, the PF&R recommends granting the motion             as to all
of plaintiff’s claims, thereby resolving this case in             its
entirety. Accordingly, the court understands this
recommendation as one simply to grant the defendants’             motion.
     Case 1:20-cv-00056 Document 92 Filed 03/25/21 Page 2 of 7 PageID #: 924



defendants’ motion to dismiss, or, in the alternative, for

summary judgment (ECF No. 72). (ECF No. 87.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days and three mailing days in

which to file any objections to the PF&R.            The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party’s right to a de novo review

by this court.      Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

       On January 19, 2021, plaintiff, acting pro se, filed a

request for an extension of time to file objections to the PF&R.

On February 19, 2021, the court granted plaintiff’s motion and

gave him until March 15, 2021, to file objections.             Plaintiff

timely filed objections.

I.     Background

       This is a Bivens action against numerous defendants, whom

plaintiff alleges violated his rights while he was in federal

custody. 2    The PF&R contains a detailed description of the

relevant facts and allegations, which the court will not repeat

here.

       On April 14, 2020, the Clerk docketed plaintiff’s Second

Amended Complaint, which is the operative complaint.              On April




2   Plaintiff has since been released.        (See ECF No. 76.)
                                       2
  Case 1:20-cv-00056 Document 92 Filed 03/25/21 Page 3 of 7 PageID #: 925



17, 2020, plaintiff filed a motion for a temporary restraining

order.   On April 20, 2020, plaintiff filed a “Motion for Censure

and Monetary Award Defendants for Systemic Interference with

Legal Mail.”   On July 1, 2020, defendants filed a motion to

dismiss, or, in the alternative, for summary judgment.           The 60-

page PF&R addresses these pending filings thoroughly.

II.   Plaintiff’s Objection

      Petitioner makes only one objection with specificity:           that

the PF&R does not address his request for appointment of

counsel.

III. Standard of Review of Pro Se Objections

      Pursuant to Fed. R. Civ. P. 72(b), the court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge’s disposition to which specific written

objection has been made.”     However, the court is not required to

review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions

of the findings or recommendation to which no objections are

addressed.   See Thomas v. Arn, 474 U.S. 140, 149–50 (1985).

      Furthermore, de novo review is not required and is

unnecessary “when a party makes general and conclusory

objections that do not direct the court to a specific error in

the magistrate's proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47–48 (4th Cir. 1982); see also

                                    3
  Case 1:20-cv-00056 Document 92 Filed 03/25/21 Page 4 of 7 PageID #: 926



United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007)

(“[T]o preserve for appeal an issue in a magistrate judge's

report, a party must object to the finding or recommendation on

that issue with sufficient specificity so as reasonably to alert

the district court of the true ground for the objection.”);

McPherson v. Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009)

(“[F]ailure to file a specific objection constitutes a waiver of

the right to de novo review.”).

      “A document filed pro se is ‘to be liberally construed.’”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).       Specifically as to objections

to a PF&R, courts are “under an obligation to read a pro se

litigant’s objections broadly rather than narrowly.”           Beck v.

Comm’r of Internal Revenue Serv., 1997 WL 625499, at *1-2

(W.D.N.C. June 20, 1997) (citing Orpiano, 687 F.2d at 48).

However, objections that are “unresponsive to the reasoning

contained in the PF&R” are irrelevant and must be overruled.

Kesterson v. Toler, 2009 WL 2060090, at *1 (S.D.W. Va. July 7,

2009) (citing Orpiano, 687 F.2d at 47).

IV.   Discussion

      Under the case law cited in the previous section,

plaintiff has made only one objection with the requisite

specificity to warrant de novo review.        He objects that the PF&R

did not address his request for appointment of counsel.

                                    4
  Case 1:20-cv-00056 Document 92 Filed 03/25/21 Page 5 of 7 PageID #: 927



Plaintiff does not identify when he made this request, or in

which docket entry.

     The court has searched the docket and has been unable to

find a request for appointment of counsel; assuming that

plaintiff made this request, however, the court will deny it.

Plaintiff concedes that he has no right to appointed counsel in

this civil case.    “[I]t is well settled that in civil actions

the appointment of counsel should be allowed only in exceptional

cases.”   Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).

     The court finds no exceptional circumstances calling for

the appointment of counsel in this case.        See Martin v. ISS

Facilities, No. 1:20-CV-00017-MR-WCM, 2020 WL 4938335, at *1

(W.D.N.C. Aug. 24, 2020) (“This is a relatively straightforward

civil rights case that does not feature the type of complexity

warranting the appointment of counsel.”).         Accordingly, the

objection is OVERRULED, and plaintiff’s request for appointment

of counsel is DENIED.

     The remainder of plaintiff’s two-page objection document

consists of (1) statements summarizing his claim and (2)

conclusory statements disagreeing with the overall recommended

disposition in the PF&R.     Plaintiff says that “copious

documents” in the record create triable issues of fact that

“should be decided by a jury.”      (ECF No. 91, at 1-2.)       He says

that Magistrate Judge Aboulhosn has not given “Plaintiffs [sic]

                                    5
     Case 1:20-cv-00056 Document 92 Filed 03/25/21 Page 6 of 7 PageID #: 928



documents, statements and affidavits’ [sic] the due

consideration afforded under the law” and “without justification

has chosen to give credence only to what the Defendants have

said and taken it on his own authority to decide matters in

favor of Defendants despite dispute in matters of material

fact.”     (Id.)    Plaintiff further says that “Magistrate [Judge

Aboulhosn] decided to try and have the case dismissed without

further ado in direct contradiction of the law,” and plaintiff

asks this court to “remedy this injustice.”            (Id. at 2.)

       The court has reviewed the docket and the PF&R, and finds

that plaintiff’s criticism of the Magistrate Judge’s discharge

of his duty in this case to be completely meritless.              To the

contrary, the record indicates that the Magistrate Judge has

carefully considered the issues, been attentive to the arguments

raised by both sides, and has reached the correct conclusion

regarding the disposition of this case.           Because plaintiff’s

general disagreement with the proposed disposition of this case

does not warrant de novo review, and because the record flatly

contradicts plaintiff’s suggestion that his claims were not

appropriately evaluated, the court OVERRULES plaintiffs

remaining objections.

V.     Conclusion

       The court has reviewed the record, the Magistrate Judge’s

findings and recommendations, and plaintiff’s objections.               For

                                       6
   Case 1:20-cv-00056 Document 92 Filed 03/25/21 Page 7 of 7 PageID #: 929



the reasons discussed above, plaintiff’s objections are

OVERRULED.

     The court adopts the Findings and Recommendation of

Magistrate Judge Aboulhosn as follows:

     1.    Plaintiff’s motion for a temporary restraining order

           (ECF No. 39) is DENIED;

     2.    Plaintiff’s “Motion Requesting Censure and Monetary

           Award Against Defendants for Systemic Interference

           with Legal Mail” (ECF No. 41) is DENIED as moot;

     3.    Defendants’ motion to dismiss, or in the alternative,

           motion for summary judgment (ECF No. 72), is GRANTED; 3

           and

     4.    The Clerk is directed to remove this case from the

           court’s active docket.

     The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

     IT IS SO ORDERED this 25th day of March, 2021.

                                         ENTER:

                                   David A. Faber
                                   Senior United States District Judge
3 The court adopts the PF&R’s findings as to the arguments upon

which this motion is (and the arguments upon which this motion
is not) granted, but the court finds it more accurate to specify
that the motion is “granted” (as opposed to “granted in part and
denied in part”). The court appreciates the diligent attention
to this case on the part of the Magistrate Judge, as is clear
from the thoroughness of the 60-page PF&R.
                                     7
